 

EXHIBIT 10.4

 

THIS LEASE, Made and entered into by and between Belpre IV, LLC, a West Virginia
limited liability company, (hereinafter "Landlord"), and Marietta Memorial
Hospital, an Ohio non profit corporation, (hereinafter "Tenant").

 

WITNESSETH: That for and in consideration of the mutual terms, covenants,
provisions and conditions herein set forth, Landlord does hereby lease to
Tenant, and Tenant does hereby hire and rent from Landlord those certain
premises, hereinafter referred to as the “Demised Premises,” as follows:

 

DEMISED PREMISES

 

Section 1: The Demised Premises shall consist of and are described as the gross
building area of 55,300 square feet, pursuant to the project design of Trinity
Health Group of the building (“Building”), to be located in the Health Bridge
Medical Park, with the mailing address of 799 Farson Street, Belpre, Ohio 45714,
together with the real estate upon which the Building shall be located,
including parking lots and sidewalks thereon, all as shown on the plats and
floor plans included in the plans and specifications hereinafter described to be
attached hereto and made a part hereof as Exhibit A, being a part of the same
real estate to be conveyed to Landlord by Minnite Family, LLC, a West Virginia
limited liability company.

 

USE OF PREMISES

 

Section 2: The Demised Premises shall be used and occupied by Tennant during the
term hereof, including any and all renewal terms, subject to the terms,
conditions and limitations herein contained, as a free standing out patient
health center, and for such uses reasonably related and incidental thereto,
including, but not limited to, emergency room facilities, an endoscopy unit and
physicians’ offices.

 

INITIAL TERM

 

Section 3: The initial term of this Lease shall be for a period of Fifteen (15)
years, commencing on July 31, 2014, and ending on July 30, 2029, subject,
however, to the rentals, terms and conditions hereinafter set forth.

 

 

 

 

BASE RENT

 

Section 4: Commencing July 31, 2014, Tenant shall pay Base Rent in an annual
amount and rate of $39.38 per square foot for the portion of the gross building
area of the Building available for occupancy by Tenant for the emergency room
facilities (“Emergency Room Phase”) and endoscopy facilities (“Endoscopy
Phase”), as designated on Exhibit A or as amended by change order in accordance
herewith, from and after the date of such availability of each such phase for
each year of the first five (5) years of the initial term of this Lease, or each
year of the remainder of the first five (5) years of the initial term of this
Lease from and after such date of availability, as the case may be. Also
commencing July 31, 2014, Tenant shall further pay Base Rent in an amount and
rate of $10,000.00 per month for the first two (2) years of the initial term of
this Lease, until and unless adjusted as herein provided, for the remaining
portions of the area of the Building shell space designated for Tenant’s use for
physicians’ offices on Exhibit A or as amended by change order in accordance
herewith. Provided, that, as physicians’ offices are constructed by Landlord
upon Tenant’s written order, provided to Landlord during said two (2) year
period, for construction of the same, Tenant shall pay Base Rent in an annual
amount and rate of $21.50 per square foot for such completed office space
(“Tenant Physicians’ Offices”) from and after the date it is made available by
Landlord to Tenant for occupancy for such purposes for each year of the
remainder of the first five (5) years of the initial term of this Lease, and if
such Tenant Physicians’ Offices are made available during said two (2) year
period, then from and after each such date of availability, the initial
$10,000.00 monthly Base Rent for the entirety of the shell space designated for
Tenant’s use for physicians’ offices shall be reduced ratably for the remainder
of said two (2) year period from and after each such date of availability based
upon the percentage of total space completed for Tenant Physicians’ Offices as
of each such date. Provided, that commencing July 31, 2016 Tenant’s obligation
to pay rent for any of the space designated for Tenant’s use for physicians’
offices which has not been occupied or made available for Tenant Physicians’
Offices, or for which a written order for construction of the same has not been
received by Landlord, as of such date, shall cease and Landlord may rent the
same for its benefit and for such purposes and upon such terms as Landlord may
determine, subject only to such restrictions as may apply by the terms of this
Lease or otherwise. For and during each of the remaining two (2) five (5) year
periods of the initial term of this Lease all Base Rent for the Emergency Room
Phase, Endoscopy Phase and Tenant Physicians’ Offices may be modified by
Landlord, not to exceed an increase for each such successive five (5) year
period by ten (10%) per cent of the amount and rate of such Base Rent in effect
upon the expiration of the immediately preceding five (5) year period. Provided,
that in the event the cost of construction pursuant to change orders required by
Section 5 hereof, exceeds the total project cost reflected on Exhibit B hereto,
all of the Base Rent due and to become due hereunder shall be increased for the
initial term of this Lease, commencing on the respective commencement dates for
payment of rent herein provided, by an amount equal to ten (10%) per cent of the
increase in such cost of construction in excess of said total project cost.

 

Such Base Rent shall be paid in equal monthly installments and shall be due and
payable in advance on the first day of each calendar month, being the first day
of each lease month hereunder, during the term hereof. The first month’s rent is
due and payable to Landlord July 31, 2014, and all required rental payments
shall be made to Belpre IV, LLC, 1000 Grand Central Mall, Vienna, West Virginia
26105, and shall continue to be made at this address until Landlord advises of
any change of address. Provided, that in the event of the availability of any
portions of the Building for occupancy occurring during a lease month based upon
the commencement date of this Lease, the Base Rent for the remaining portion of
such month shall be prorated and due on such date of availability, and
subsequent monthly installments of said Base Rent shall be due and payable in
advance on the first day of each lease month during the remainder of such term.

 

2

 

 

a.   Late Fees: If the rental payment is not received within ten (10) days from
the date due, a late fee equal to eight percent (8%) of the total outstanding
rent and late fees shall be charged to Tenant monthly. Failure by the Landlord
to enforce this provision in any one month shall not prevent Landlord from
subsequently enforcing the same.

 

b.   Returned Check Fees: In the event payment is made by check and such check
is returned unpaid by the bank to Landlord, a returned check fee will be charged
to Tenant in the amount of Thirty-Five and No/100ths ($35.00) Dollars.

 

CONSTRUCTION AND TENANT BUILDOUT REQUIREMENTS

 

Section 5: Landlord shall construct on the Demised Premises the Building,
parking lots and sidewalks for the use and occupancy of Tenant, such Building,
parking lots and sidewalks to be constructed and provided to Tenant as a
complete turnkey project on the dates herein provided in accordance with the
project design of the said Trinity Health Group, in accordance with the project
budget marked as Exhibit B and attached to and made a part of this Lease and in
accordance with Exhibit A. Tenant shall provide and construct at its cost the
special buildout items described on Exhibit C attached to and made a part of
this Lease.

 

The final plans and specifications for such construction shall provide for and
permit construction of the Building, parking lots and sidewalks in strict
accordance with the total project budget reflected on Exhibit B, are to be
provided to Landlord on or before June 30, 2013, and are to be approved by both
Tenant and Landlord not more than thirty (30) days after receipt by both
parties. Provided, that Landlord may make minor changes in material and
construction detail described in such plans and specifications, provided the
quality, design and appearance of the Building and building materials are not
materially altered. Construction shall be commenced as soon as practicable after
the execution of this Lease, and Landlord and Tenant shall cause construction to
be completed to permit occupancy by Tenant for the purposes of this Lease,
except as herein provided or unless delayed by causes beyond the control of
Landlord or Tenant, as follows: i) for the Emergency Room Phase and Building
shell as designated on Exhibit A on or before July 31, 2014; ii) for Endoscopy
Phase as designated on Exhibit A on or before August 31, 2014; and iii) for
individual physician’s offices within the areas of the Building shell space so
designated on Exhibit A within a commercially reasonable time after receipt by
Landlord of Tenant’s written order for construction thereof. Any construction or
alteration or modification resulting in any change in the total project cost
reflected on Exhibit B shall be approved by both Landlord and Tenant and shall
be documented by written change order signed by both such parties, and any
increase in costs of construction over and above those numerated in the total
project cost reflected on Exhibit B shall result in the increase in Base Rent as
provided in Section 4 above.

 

All construction work performed by Landlord shall be guaranteed by Landlord to
Tenant for a period of one (1) year from and after the completion of such
construction. However, the liability of Landlord therefor shall be limited to
the repair and replacement of any such work found and determined to be defective
during such one (1) year period.

 

3

 

 

EXTERIOR MAINTENANCE

 

Section 6: Except as expressly otherwise provided herein, Tenant shall maintain
and keep the exterior of the Demised Premises in good order and repair
including, but not limited to, the roof, walls, gutters, downspouts, canopies,
exterior doors, supply lines for gas, electric, and water, drainage and sewer
lines, entrances and exits, sidewalks and parking areas, including cleaning and
maintaining sidewalks and parking areas, including, but not limited to snow and
ice removal, landscaping, and providing trash removal. Landlord shall make all
structural repairs to the Building and all interior repairs, by reason of any
exterior or structural defect, including but not limited to, leaks, broken pipes
and falling plaster.

 

COMMON AREAS

 

Section 7: In connection with this Lease of the Demised Premises, Landlord
further grants to Tenant, its employees, agents, customers and business
invitees, the non-exclusive right to use all access ways to and from the Demised
Premises and public roadways. Tenant shall reimburse Landlord its prorated share
of repair and maintenance costs for such access ways based upon the percentage
which the gross building area of the Building constitutes of the gross building
area of all buildings on premises in the Development Site, as hereinafter
defined, using the access ways, in monthly installments to be paid with Tenant’s
payments of Base Rent, as budgeted, assessed and billed in advance annually by
Landlord. Tenant shall reimburse Landlord a lump sum amount for the amount of
any increase in the actual costs over the amount billed by Landlord therefor,
and Landlord shall refund to Tenant the amount of any decrease in the actual
costs below such billed amount, at the end of each fiscal year ending December
31 for which such costs were budgeted, assessed and billed, and such charges
shall be subject to an annual adjustment based upon the actual costs therefor
for each fiscal year ending December 31.

 

INTERIOR MAINTENANCE

 

Section 8: Except as expressly otherwise provided herein, Tenant will maintain
the interior of the Building on the Demised Premises in good order and repair,
reasonable and ordinary wear and tear excepted, and all interior repairs and
maintenance, including, but not limited to, the HVAC system and utility
fixtures, are to be the responsibility of Tenant.

 

UTILITIES AND SERVICES

 

Section 9: Tenant shall be responsible for the payment of all utility services
rendered to the Demised Premises for the Tenant’s use including but not limited
to water and sewer, gas, and electric.

 

4

 

 

TAXES

 

Section 10: The payment of all taxes and assessments levied or assessed against
the real estate of which the Demised Premises are a part, shall be the
responsibility of Landlord and/or other owners thereof. However, Tenant shall
reimburse Landlord for its prorata share of the actual costs of the gross taxes
and assessments based upon the percentage which the appraised value of the real
estate and improvements constituting the Demised Premises constitutes of the
appraised value of all real estate and improvements assessed together with the
Demised Premises. Upon the taxes and assessments being levied and assessed
against the Demised Premises separately, Tenant shall reimburse Landlord the
actual costs of such separately levied and assessed gross taxes and assessments.
In any event, such charges shall be budgeted and billed in advance annually by
Landlord, shall be payable in monthly installments to be paid with Tenant’s
payments of Base Rent and shall be subject to an annual adjustment based upon
the actual costs of such taxes and assessments for each fiscal year ending
December 31. Additionally, Tenant shall reimburse Landlord a lump sum amount for
the amount of any increase in the actual costs over the amount billed by
Landlord therefor, and Landlord shall refund to Tenant the amount of any
decrease in the actual costs below the amount billed by Landlord therefor, at
the end of each fiscal year ending December 31 for which such costs were so
budgeted and billed. Tenant shall pay any personal property taxes which may be
levied against its property subject thereto.

 

INSURANCE; INDEMNIFICATION

 

Section 11: Throughout the term of this Lease Tenant will maintain in effect
fire, extended coverage and special perils property insurance for the full
insurable replacement value of the Demised Premises, as determined, and as
determined from time to time throughout the term of this Lease, by the
underwriter for Tenant’s insurer. Tenant shall name Landlord and any mortgagee
as additional insureds under said policy, In case of fire, extended coverage or
special perils casualty, the proceeds of such insurance shall be first applied
to the repair of any damage and the surplus paid to Landlord.

 

Tenant shall procure and maintain during the Term of this Lease a policy of
commercial general liability insurance having a combined single limit for bodily
injury and property damage of not less than Three Million Dollars
($3,000,000.00), covering “occurrences” arising from or related to the use and
occupancy of the Demised Premises by Tenant and its patients, employees, agents,
contractors, guests and invitees, further insuring Tenant’s indemnification
obligation hereunder, and naming Landlord and any mortgagee as additional
insureds. At the end of each five (5) year period or term of this Lease, as the
case may be, Tenant shall increase the amounts of such coverages of such
liability insurance for the ensuing five (5) year period or term of this Lease,
by an amount equal to the aggregate percentage increase in the U.S. Department
of Labor, Bureau of Labor Statistics Consumer Price Index for all Urban
Consumer, U.S. City Average, or any successor index (“CPI’) over the immediately
preceding five (5) year period. Provided, that in the event an aggregate
percentage decrease occurs in the CPI during any such immediately preceding five
(5) year period, no adjustment in said coverage amounts shall be made and the
amounts of such coverages in effect during such immediately preceding five (5)
year period shall remain in effect during the ensuing five (5) year period or
term. Provided, however, that the requirement of such coverage and the limits
thereof as herein provided, do not limit or define Tenant’s obligation to
indemnify Landlord hereunder nor limit the extent or amount of such obligation.

 

5

 

 

In addition, Tenant shall maintain Professional Liability Insurance with respect
to its operations on the Demised Premises, with such insurance covering Tenant
for all services rendered on the Premises. Tenant's Professional Liability
Insurance shall provide for limits of not less than $1,000,000 per occurrence
and $3,000,000 in the aggregate, per policy year. Tenant shall also maintain
Fire Legal Liability insurance in the amount of $100,000. If and as permitted by
the carriers for such coverages Tenant shall name Landlord and any mortgagee as
additional insureds under said policies.

 

Tenant shall furnish to Landlord upon request a certificate of insurance issued
by the insurance carrier of each of the aforesaid policies of insurance.

 

In the event Landlord obtains and carries income protection coverage pursuant to
any policy or policies it maintains pertaining to the Demised Premises, Tenant
shall reimburse Landlord the premium for such coverage, payable in monthly
installments to be paid with Tenant’s payments of Base Rent, the charges for
which shall be budgeted, assessed and billed in advance annually by Landlord and
shall be subject to an annual adjustment based upon the actual costs thereof for
each fiscal year ending December 31. Additionally, Tenant shall reimburse
Landlord a lump sum amount for any increase in the actual costs over the amount
billed by Landlord therefor, and Landlord shall refund to Tenant the amount of
any decrease in the actual costs below such billed amount, at the end of each
fiscal year ending December 31 for which such costs were budgeted, assessed and
billed.

 

Tenant shall also be liable and responsible for any and all other insurance
required for or by its use of and operation in and upon the Demised Premises,
and Tenant may also carry insurance on the contents of the Demised Premises as
it may desire.

 

Landlord shall indemnify, protect, defend and hold Tenant harmless from and
against all liability, cost, expense, or damage (including, without limitation,
attorneys fees) for bodily injury or property damage arising from: (i) the
construction of the Demised Premises by Landlord, its contractors, agents or
employees; or (ii) any defects in construction by Landlord, its contractors,
agents or employees, or (iii) any failure by Landlord, its contractors, agents
or employees to properly construct the Demised Premises in accordance with the
approved project design of the said PM Construction, Inc. Tenant’s review and
approval of any plans, specifications, or any other documents shall not relieve
Landlord from Landlord’s obligations under the foregoing indemnification
provision. Landlord shall procure and keep in effect from the execution date of
this Lease until the completion of the Demised Premises, a Commercial General
Liability insurance policy in the amount of Three Million Dollars
($3,000,000.00) per occurrence, insuring all of Landlord’s activities with
respect to the Demised Premises, and a Builder’s Risk Insurance policy insuring
the Demised Premises for the full replacement cost of the Demised Premises until
completion. Landlord shall name Tenant as an additional insured under the
Builder’s Risk Insurance policy and provide Tenant a certificate of such
coverage upon request.

 

6

 

 

 

Notwithstanding the foregoing provision, Tenant shall indemnify, defend, and
hold Landlord harmless from any and all claims and damages (including reasonable
attorneys’ fees and costs) arising from Tenant’s occupancy and/or use of the
Demised Premises or the conduct of its business or from any activity, work, or
thing done, permitted, or suffered by Tenant, in or about the Demised Premises
or the access ways to and from the Demised Premises. Tenant shall further
indemnify, defend, and hold Landlord harmless from any and all claims and
damages (including reasonable attorneys’ fees and costs) arising from any breach
or default in the terms of this Lease, or arising from any act, negligence,
fault, or omission of Tenant or Tenant’s agents, employees, or invitees, and
from and against any and all costs, reasonable attorneys’ fees, expenses, and
liabilities incurred on or about such claim or any action or proceeding brought
on such claim. In case any action or proceeding shall be brought against
Landlord by reason of any such claim, Tenant, on notice from Landlord, shall
defend Landlord at Tenant’s expense by counsel approved in writing by Landlord,
to the extent or in the event such defense is not provided by applicable
insurance coverage.

 

Landlord shall indemnify, defend, and hold Tenant harmless from any and all
claims and damages (including reasonable attorneys’ fees and costs) arising from
any breach or default in the terms of this Lease, or arising from any act,
negligence, fault, or omission of Landlord or Landlord’s agents, employees or
contractors, and from and against any and all costs, reasonable attorneys’ fees,
expenses and liabilities incurred on or about such claim or any action or
proceeding brought on such claim. In case any action or proceeding shall be
brought against Tenant by reason of any such claim, Landlord, on notice from
Tenant, shall defend Tenant at Landlord’s expense by counsel approved in writing
by Tenant, to the extent or in the event such defense is not provided by
applicable insurance coverage.

 

DAMAGE OR DESTRUCTION OF BUILDING

 

Section 12: If the Demised Premises are damaged or destroyed by fire or other
casualty during the term of this Lease, the rent herein reserved shall abate
entirely in case the Demised Premises are, in the judgment of the Tenant,
rendered untenantable, and prorata in case a part only be untenantable, until
the Demised Premises or such part are restored to tenantable condition. If such
damage or destruction is covered by the insurance provided for in Paragraph 11
above, the Landlord shall with due diligence, repair and restore the Demised
Premises to good and tenantable condition. Provided however, that (a) if the
destruction or damage amounts to more than 50% of the insurable replacement
value of the Demised Premises determined as aforesaid, either Landlord or Tenant
may cancel and terminate this Lease by giving written notice to the other party
within 30 days after the date such damage or destruction occurs; (b) if the
entire Demised Premises are, in the judgment of the Tenant, untenantable, the
term of this Lease shall be extended for a period equal to the time required for
repair and restoration of the Demised Premises unless terminated under
Subparagraph (a) of this Paragraph.

 

7

 

 

EMINENT DOMAIN

 

Section 13: In the event that any portion or all of the Demised Premises is
taken pursuant to the exercise of any power of eminent domain, the proceeds of
such taking shall be divided between Landlord and Tenant as their respective
interests may appear.

 

ASSIGNMENT; RIGHT OF FIRST REFUSAL

 

Section 14: (a) Tenant may not assign this Lease or sublet the Demised Premises
to any other person, partnership or corporation without written consent of
Landlord, which consent shall not be unreasonably withheld.

 

(b) In the event Landlord exercises its right to assign this Lease, pursuant to
a conveyance of the Demised Premises, Landlord shall give Tenant the privilege
of purchasing the Demised Premises at the same purchase price and on the other
terms of the offer to purchase made by the proposed assignee, provided Tenant is
not in default hereunder at such time. This privilege shall be given by a notice
sent to Tenant at the Demised Premises by certified mail, fax transmission or
hand delivery, requiring Tenant to accept the offer in writing and to sign a
contract within the period of thirty (30) days after the mailing or receipt of
such notice to purchase the Demised Premises upon such terms. The failure of
Tenant to accept the offer to purchase or to sign a contract within the period
provided shall not affect this Lease, except to nullify and void the aforesaid
privilege of Tenant, and Landlord shall be at liberty to sell the Demised
Premises to any such proposed assignee thereafter. Provided, that in the event
that Tenant does not exercise such right, but the transaction with such proposed
assignee does not thereafter occur, then Tenant’s privilege and right as herein
described shall remain in effect for any and all subsequent proposed assignments
in accordance with the aforesaid terms and conditions. Further provided, that
the aforesaid right of Tenant shall not apply to any assignment of this Lease or
conveyance of the Demised Premises to a party or parties related to Landlord,
but further provided that such related party or parties shall accept such
assignment and/or conveyance subject to this Lease and its terms and conditions,
including this Section 14 and Tenant’s aforesaid right. Further provided that
the terms of this Section 14 shall not apply to a collateral assignment of this
Lease to a lender or lenders of Landlord or any such related party or parties.

 

DEFAULT

 

Section 15: (a) If proceedings are commenced against Tenant in any court under a
bankruptcy act or for the appointment of a Trustee or Receiver of Tenant's
property either before or after commencement of the Lease term, or (b) if the
rent or any other payments due from Tenant under this Lease, or any part
thereof, shall at any time be in arrears and unpaid for a period of 30 days
after agreed due date per this Lease, or (c) if there shall be default in the
performance of any other covenant or condition herein contained on the part of
Tenant for more than 30 days after written notice of such default by Landlord,
then Tenant’s right to possession pursuant to this Lease, if Landlord so elects,
shall thereupon cease, and Landlord shall have the right to reenter or repossess
the premises by summary proceedings, surrender or otherwise, and to dispossess
and remove therefrom the Tenant or other occupants thereof, and its effects,
without being liable to prosecution therefore. In such case, Landlord may, at
its option, relet the Demised Premises as the agent of Tenant, and Tenant shall
pay to Landlord the difference between the rent hereby reserved and agreed to be
paid by Tenant for the portion of the term remaining at the time of reentry or
repossession, and the lesser amount, if any, received or to be received under
such reletting for such portion of the term, together with Landlord’s fees and
costs, including reasonable attorney fees, incurred by Landlord in enforcing its
remedies hereunder and reletting the Demised Premises. Tenant hereby expressly
waives service of notice of intention to reenter or of instituting legal
proceedings to that end.

 

8

 

 

RENEWAL OPTION

 

Section 16: Provided it is not in default hereunder, Tenant shall have the
option to renew this Lease for three (3) five (5) year terms by written notice
to Landlord, given at least 180 days prior to the end of the existing term or
renewal term, each upon the same terms and conditions herein set forth except
that the Base Rent for each renewal term may be modified by Landlord, not to
exceed an increase for each successive five (5) year term of 10% of the amount
of Base Rent payable during the immediately preceding five (5) year period or
term of this Lease. Except as expressly otherwise indicated, reference herein to
the term of this Lease shall include reference to any renewal term hereof.

 

ALTERATION

 

Section 17: Tenant shall make no alteration to the Demised Premises without
prior written consent of Landlord.

 

LIENS

 

Section 18: Tenant shall not permit mechanics’ liens to be filed against the fee
of the Demised Premises or against Tenant’s leasehold interest in the Demised
Premises by reason of work, labor, services or materials supplied or claimed to
have been supplied to Tenant or anyone holding the Demised Premises through or
under Tenant, whether prior or subsequent to the commencement of the term
hereof. If any mechanic’s liens shall at any time be filed against the Demised
Premises based on any act or failure to act on the part of Tenant and Tenant
shall fail to remove the same within thirty (30) days thereafter, such failure
shall constitute a default under the provisions of this Lease. Notwithstanding
the foregoing, Tenant shall have the right, at its own expense and after prior
written notice to Landlord, by appropriate proceeding duly instituted and
diligently prosecuted, to contest in good faith the validity or the amount of
any such lien. However, if Landlord shall notify Tenant that, in the reasonable
opinion of counsel, by nonpayment of any such items the Demised Premises will be
subject to imminent loss or forfeiture, Tenant shall promptly cause such lien to
be discharged of record.

 

9

 

 

ACCESS TO PREMISES

 

Section 19: Landlord and its representatives shall have the right to enter the
Demised Premises during Tenant's normal business hours, upon reasonable advance
notice, which notice shall not be required in the case of an emergency, in order
to inspect the same, or to make repairs and to maintain the Demised Premises if
required by the terms hereof.

 

LANDLORD COVENANTS

 

Section 20: Landlord covenants and warrants that Landlord has good title to the
Demised Premises and authority to make this Lease; that Tenant, upon paying the
rent and keeping and performing the covenants and conditions of this Lease on
Tenant's part to be kept and performed, shall peaceably and quietly hold, occupy
and enjoy the Demised Premises during the full term of the Lease without
hindrance by Landlord or by any person whatsoever.

 

LEASE SUBORDINATE TO ENCUMBRANCES

 

Section 21: This Lease is subject and subordinate to any mortgages or deeds of
trust now on or hereafter placed against the Demised Premises and to advances
made or that may be made on account of such encumbrances, to the full extent of
the principal sums secured thereby and interest thereon; provided, however, that
in the event of default by Landlord upon any note secured by such mortgage or
trust deed, the holder thereof shall be required to notify the Tenant of the
same forthwith or lose the benefit of this provision. In the event Landlord
fails to make any payment on account of principal or interest on any mortgage or
deed of trust note affecting the Demised Premises, Tenant shall, upon written
notice to Landlord, have the right to pay the rent accruing under this Lease
directly to the holder of such mortgage or deed of trust note and to deduct any
sum so paid from subsequent installments of rent due hereunder.

 

NOTICE AND REASONABLE CONSENT

 

Section 22: All notices and statements required or permitted under this Lease
shall be in writing, delivered by registered or certified mail, postage prepaid,
addressed as follow:

 

  As to Landlord: Belpre IV, LLC     1000 Grand Central Mall     Vienna, WV
26105         As to Tenant: Marietta Memorial Hospital     401 Matthew Street  
  Marietta, OH 45750

 

Either party may at any time, in the manner set forth for giving notices to the
other, designate a different address to which notices to is shall be sent.
Notice shall be deemed given at the delivery time shown on the return receipt,
at the time of refusal shown on said notice, or date of the first notice thereof
if returned unclaimed.

 

10

 

 

SEVERABILITY

 

Section 23: In the event that any provision of this Lease is adjudged to be
invalid or of no force or effect, all other provisions contained herein shall
remain in full force and effect.

 

BINDING EFFECT

 

Section 24: The covenants and agreements herein contained shall extend to and be
binding upon the parties hereto, their respective representatives, successors
and assigns.

 

AMENDMENT

 

Section 25: No amendment, modification, or alteration of the terms hereof shall
be binding unless the same is in writing, dated subsequent to the date hereof
and duly executed by the parties hereto.

 

RESTRICTIONS ON USE

 

Section 26: Tenant shall not allow, permit or suffer any condition, circumstance
or activity in, upon or regarding the Demised Premises which constitutes a
public or private nuisance, and Tenant will observe and comply with all present
and future laws, rules ordinances, and regulations of the United States of
America, the State of Ohio, the County of Washington, City of Belpre, and of any
other governmental or regulatory authority or agency with respect to its use and
occupancy of the Demised Premises and its operations thereon, including but not
limited to, environmental laws and regulations applicable thereto, and shall
defend, indemnify and hold Landlord harmless from and against any and all
claims, liabilities, fines, penalties, losses and expenses (including reasonable
attorney fees and costs) arising in connection with Tenant’s failure to comply
with the provisions of this section.

 

Notwithstanding any other provision of this Lease, and without limitation to the
foregoing provisions of this Section 26, Tenant shall not conduct or permit to
be conducted upon the Demised Premises any CT scan procedures except pursuant to
the existing agreement between Tenant and Health Bridge Imaging, Limited
Liability Company (“Health Bridge”), a tenant on an adjacent tract, during the
term of such agreement, and, for a period ending December 31, 2013. Tenant shall
also not conduct or permit to be conducted upon the Demised Premises any MRI
procedures except pursuant to the existing agreement by and between Tenant and
Health Bridge, for the term of said agreement.

 

11

 

 

LANDLORD RESTRICTIONS; LANDLORD’S RESPONSIBILITY

 

Section 27: With the exception of: 1) tenants leasing at, and services already
being conducted on, the Development Site on December 1st, 2010 and 2) those
services specified below as Noncompetitive Health Services, Landlord agrees that
during the term of this Lease, Landlord shall not without the express written
consent of Tenant: a) lease to any other prospective tenant intending to provide
the same or similar services as Tenant at the Development Site; or b) allow any
other tenant to conduct the same or similar services as Tenant at the
Development Site. Landlord shall immediately notify Tenant of any other third
party attempt to initiate discussions, solicit or negotiate with Landlord
concerning the same or similar activities excluded by this Section 27. Landlord
acknowledges and agrees that a breach or violation of this Section 27 will have
an irreparable, material and adverse effect upon Tenant and that damages arising
from any such breach or violation may be difficult to ascertain. However, in the
event of a breach of this Section 27, Tenant may pursue actions and damages in
law or equity available to Tenant.

 

The Development Site shall consist of all of the property owned by Landlord and
Minnite Family, LLC, and the 2.890 acre tract owned by 601 Plaza L.L.C. and
currently leased to Health Bridge, all reflected on that certain plat attached
hereto and made a part hereof as “Exhibit D,” and specifically excluding the
“Industrial Lot” of 6.578 acres.

 

Noncompetitive Health Services: 1) Dentists; 2) oral surgeons; 3)
ophthalmologists and/or optometrists; 4) chiropractors; 5) massage therapists;
6) mental health practitioners (including psychologists and/or psychiatrists);
7) home nursing offices; 8) dialysis clinics; 9) physical therapy providers; 10)
retail pharmacy; 11) durable medical equipment providers (including prosthetic
and ortho tic providers) and 12) podiatrists.

 

Landlord represents and warrants to Tenant that Landlord has not introduced and
will not do anything to introduce, onto the Demised Premises from without the
Demised Premises, any toxic or hazardous materials or waste, including without
limitation, material or substance having characteristics of ignitability,
corrosivity, reactivity, or extraction procedure toxicity or substances or
materials which are listed on any of the Environmental Protection Agency’s list
of hazardous wastes, 42 U.S.C. Section 9601, et seq., 49 U.S.C. Sections 1801,
et seq., 42 U.S.C. Section 6901, et seq., as the same may be amended from time
to time (“Hazardous Materials”).

 

SIGNS

 

Section 28: Tenant may, at its expense, install their company’s standard sign on
any existing monument sign, pole sign, or face mounted sign at the Demised
Premises. Tenant shall submit to Landlord plans and specifications for such
signs. All signs and installation must be approved by Landlord. Such approval
shall not be unreasonably withheld. Tenant shall be responsible for all
maintenance and upkeep of the signs. All additional signs (i.e. portable signs,
banners, etc.) must be approved by the Landlord. Any signs permanently attached
to the building are considered leasehold improvements and will remain with the
Demised Premises after the end of the Lease.

 

12

 

 

SUBORDINATION

 

Section 29: Following the execution of this Lease, Landlord shall deliver to
Tenant a subordination, non-disturbance and attornment agreement from Landlord’s
existing lender or lenders, if any, by which such lender or lenders agree not to
disturb Tenant’s possession of the Demised Premises so long as Tenant is not in
material default of the terms of this Lease beyond any applicable cure period at
the time if such lender or lenders foreclose on the Demised Premises. Tenant
agrees to execute and deliver to Landlord any instruments that may be necessary
or proper to subordinate this Lease. Additionally, both Landlord and Tenant
shall execute and deliver to any lender or lenders or the other party hereto
such estoppel certificates as may be reasonably requested by such lender or
lenders or other party.

 

Tenant covenants and agrees that, during the term of this Lease, Tenant will
furnish, to Landlord and any and all of Landlord’s lenders maintaining a
mortgage or other security instrument against the Demised Premises, financial
statements for the preceding calendar or fiscal year, within ninety (90) days
after the end of each such year, prepared by certified public accountants
regularly engaged by Tenant for such purposes, in such form as such statements
are regularly prepared, i.e. audited, reviewed or compiled, and in accordance
with generally accepted accounting principles.

 

MISCELLANEOUS

 

Section 30:         a.    Each party shall bear their own costs and fees
incurred for the negotiation and preparation of this Lease, and none of the
parties shall be considered to be the drafter of this Lease, or any provision
hereof, for the purpose of any statute, case law or rule of interpretation or
construction that would or might cause any provision to be construed against the
drafter hereof.

 

b.    Except as herein otherwise provided, this Lease contains the entire
agreement by and between the undersigned. No promises, representations,
understandings or other warranties have been made by any party respecting the
subject matter hereof, other than those expressly set forth herein. The parties
further state that they have carefully read this Lease, know the contents of it,
and sign the same as their own free, willing and voluntary act, both
individually and on behalf of the entities they represent as set forth below.

 

c.    The execution, acknowledgment and delivery of this Lease by the parties,
and the performance of the terms, covenants, conditions and obligations under
this Lease, including, but not limited to, the preparation, execution and
delivery of such documents as required by or pursuant to this Lease, and the
doing of all things necessary to consummate the transactions herein provided,
have been duly authorized or ratified, approved and confirmed, as the case may
be, by all necessary action of the parties, whether by the board of directors,
the shareholders, members or otherwise, and the parties each represent and
warrant that each of the officers executing and delivering this Lease does so
with full and complete authority to do so for and on behalf of the respective
parties.

 

13

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease this ______ day
of ____________________ 2013.

 

  LANDLORD: BELPRE IV, LLC           By: Minnite Family, LLC,       Its Sole
Member

 

  By: /s/ Pat Minnite, Jr.     Pat Minnite, Jr.         Its: Manager         By:
/s/ Karmyn M. Conley     Karmyn M. Conley         Its: Manager         By: /s/
Pat Minnite, III     Pat Minnite, III         Its: Manager         By: /s/ Jason
R. Minnite     Jason R. Minnite         Its: Manager

 



  TENANT: MARIETTA MEMORIAL HOSPITAL             By: /s/ Scott Cantley      
Scott Cantley             Its: President and CEO

 

 

14

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 11th day of June 2013
by Pat Minnite, Jr., the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre IV, LLC, a West Virginia limited liability company, on behalf
of said limited liability company.

 

My commission expires:  10-19-19         [tv491622_ex10-4img01.jpg] /s/ Melinda
L. Lott   Notary Public  

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 11th day of June 2013
by Karmyn M. Conley, the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre IV, LLC, a West Virginia limited liability company, on behalf
of said limited liability company.

 

My commission expires:  10-19-19         [tv491622_ex10-4img01.jpg] /s/ Melinda
L. Lott   Notary Public  

 

15

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 11th day of June 2013
by Pat Minnite, III, the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre IV, LLC, a West Virginia limited liability company, on behalf
of said limited liability company.

 

My commission expires:  10-19-19         [tv491622_ex10-4img01.jpg] /s/ Melinda
L. Lott   Notary Public  

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 11th day of June 2013
by Jason R. Minnite, the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre IV, LLC, a West Virginia limited liability company, on behalf
of said limited liability company.

 

My commission expires:  10-19-19         [tv491622_ex10-4img01.jpg] /s/ Melinda
L. Lott   Notary Public  

 

16

 

 

STATE OF OHIO

 

COUNTY OF WASHINGTON, TO WIT:

 

The foregoing instrument was acknowledged before me this 11th day of June 2013,
by Scott Cantley, President and CEO of Marietta Memorial Hospital, an Ohio non
profit corporation, on behalf of said corporation. 

 

My commission expires:  April 18, 2016           /s/ Deborah K. Beaver    
Notary Public           [tv491622_ex10-4img03.jpg]  

 

17

 

 

THIS AMENDED LEASE, Made and entered into by and between Belpre IV, LLC, a West
Virginia limited liability company, (hereinafter "Landlord"), and Marietta
Memorial Hospital, an Ohio non profit corporation, (hereinafter "Tenant").

 

WHEREAS, the parties entered into an initial Lease of the Demised Premises, or a
part thereof, for the purposes therein stated, executed and acknowledged June
11, 2013, and

 

WHEREAS, changes occurred in the plans and specifications for the construction
and use of the Demised Premises and the rent paid and to be paid therefor, and
the parties wish to amend said initial Lease accordingly as herein provided;

 

WITNESSETH: That for and in consideration of the mutual terms, covenants,
provisions and conditions herein set forth, Landlord does hereby lease to
Tenant, and Tenant does hereby hire and rent from Landlord those certain
premises, hereinafter referred to as the “Demised Premises,” as follows:

 

DEMISED PREMISES

 

Section 1: The Demised Premises consists of and are described as the gross
building area of 55,300 square feet, pursuant to the project design of Trinity
Health Group of the building (“Building”), located in the Health Bridge Medical
Park, with the mailing address of 799 Farson Street, Belpre, Ohio 45714,
together with the real estate upon which the Building parking lots, sidewalks
and heliport are located, all as shown on the plats and floor plans included in
the plans and specifications hereinafter described and those attached hereto as
Exhibit A, being a part of the same real estate conveyed to Landlord by Minnite
Family, LLC, a West Virginia limited liability company, by two (2) deeds as
follows: (i) dated July 3, 2013 and recorded in the Washington County, Ohio
Recorder’s Office in Official Record 548, at Page 2183, and (ii) dated November
26, 2014 and recorded in said Recorder’s Office in Official Record 574, at Page
937.

 

USE OF PREMISES

 

Section 2: The Demised Premises shall be used and occupied by Tennant during the
term hereof, including any and all renewal terms, subject to the terms,
conditions and limitations herein contained, as a free standing out patient
health center, and for such uses reasonably related and incidental thereto,
including, but not limited to, emergency room facilities (“Emergency Room
Phase”), an endoscopy unit (“Endoscopy Phase”), shared services phase,
observation suite, building support, pain center, and heliport.

 

 

 

 

INITIAL TERM

 

Section 3: The initial term of this Lease shall be for a period of Fifteen (15)
years, commencing on July 31, 2014, and ending on July 30, 2029, subject,
however, to the rentals, terms and conditions hereinafter set forth.

 

BASE RENT

 

Section 4: It is hereby acknowledged and agreed that Base Rent was paid in the
amount and manner provided in the initial lease through October, 2014, and that
it was agreed by the parties that commencing November 2014 and thereafter that
Tenant would pay Base Rent calculated in an annual amount and rate equal to ten
(10%) percent of the amounts budgeted as reflected on Exhibit B and amendments
to Exhibit B from time to time pursuant to change orders also referenced on
Exhibit B and amendments thereto from time to time as additional portions of the
Building space was constructed and completed by Landlord and made available by
Landlord to Tenant for occupancy, for each year, or portion of each year on a
prorated basis, for the remainder of the first five (5) years of the initial
term of this Lease. It is further acknowledged and agreed that payment of Base
Rent for the term of this Lease through March 31, 2016 is reflected on Exhibit
A-l, and that such Base Rent has been calculated and paid in the manner
described above incorporating agreed change orders 1 through 8, but that
additional Base Rent attributable to agreed change order 9 incorporated in the
calculation of Base Rent for the months of January, February and March 2016 has
not been paid, and that, upon execution of this Amended Lease, Tenant shall
execute amended Exhibit B, “effective 12-8-15,” incorporating agreed change
order 9, and that such additional Base Rent in the amount of $10,491.00 shall be
paid by Tenant to Landlord with the payment of the Base Rent for April 2016. It
is further acknowledged and agreed that all construction by Landlord as herein
defined has been completed, the entirety of the Demised Premises made available
to Tenant in the manner herein provided as of March 31, 2016, and upon the
execution of this Amended Lease the parties shall execute amended Exhibit B,
“effective 3-31-16,” incorporating agreed change order 10 in the calculation of
Base Rent, and that commencing April 1, 2016, and for the remainder of the first
five (5) years of the initial term of this Lease the Base Rent shall be an
annual amount of $2,474,644.00 per year, payable in monthly installments of
$206,220.00 each, commencing April 1, 2016 and on the first day of each month
thereafter until and unless further modified. It is further agreed that copies
of Exhibit B attached to the initial lease and copies of all amended Exhibits B
shall be, and are, attached hereto and referenced herein collectively as
“Exhibit B.” For and during each of the remaining two (2) five (5) year periods
of the initial term of this Lease all Base Rent for all purposes may be modified
by Landlord, not to exceed an increase for each such successive five (5) year
period of ten (10%) per cent of the amount and rate of such Base Rent in effect
upon the expiration of the immediately preceding five (5) year period.

 

All such Base Rent shall be paid in equal monthly installments and shall be due
and payable in advance on the first day of each calendar month during the term
hereof. All required rental payments shall be made to Belpre IV, LLC, 1000 Grand
Central Mall, Vienna, West Virginia 26105, and shall continue to be made at this
address until Landlord advises of any change of address.

 

2

 

 

a.   Late Fees: If the rental payment is not received within ten (10) days from
the date due, a late fee equal to eight percent (8%) of the total outstanding
rent and late fees shall be charged to Tenant monthly. Failure by the Landlord
to enforce this provision in any one month shall not prevent Landlord from
subsequently enforcing the same.

 

b.   Returned Check Fees: In the event payment is made by check and such check
is returned unpaid by the bank to Landlord, a returned check fee will be charged
to Tenant in the amount of Thirty-Five and No/100ths ($35.00) Dollars.

 

CONSTRUCTION AND TENANT BUILDOUT REQUIREMENTS

 

Section 5:   Landlord has constructed on the Demised Premises the Building,
parking lots, sidewalks and heliport for the use and occupancy of Tenant, such
Building, parking lots, sidewalks and heliport having been constructed and
provided to Tenant as a complete turnkey project on any and all dates herein
provided therefor in accordance with the project design of the said Trinity
Health Group, in accordance with the project budget marked collectively as
Exhibit B, including modifications by written change orders 1 through 10 of the
parties reflected thereon and other changes requested by Tenant and in
accordance with Exhibit A. Tenant has and shall continue to provide and
construct at its cost the special buildout items described on Exhibit C.

 

It is acknowledged that the plans and specifications for such construction in
strict compliance with the project budget reflected on Exhibit B as modified
over time have been provided and approved by the parties as agreed in their
initial Lease and as thereafter modified and agreed by the parties. Provided,
that Landlord has made in accordance with their initial Lease and the agreement
of the parties thereafter minor changes in material and construction detail
described in such plans and specifications, but the quality, design and
appearance of the Building and building materials were not materially altered
thereby.

 

All construction work performed by Landlord shall be guaranteed by Landlord to
Tenant for a period of one (1) year from and after the completion of such
construction. However, the liability of Landlord therefor shall be limited to
the repair and replacement of any such work found and determined to be defective
during such one (1) year period.

 

EXTERIOR MAINTENANCE

 

Section 6: Except as expressly otherwise provided herein, Tenant shall maintain
and keep the exterior of the Demised Premises in good order and repair
including, but not limited to, the roof, walls, gutters, downspouts, canopies,
exterior doors, supply lines for gas, electric, and water, drainage and sewer
lines, entrances and exits, sidewalks, parking areas and heliport, including
cleaning and maintaining sidewalks, parking areas and heliport, including, but
not limited to snow and ice removal, landscaping, and providing trash removal.
Landlord shall make all structural repairs to the Building and all interior
repairs, by reason of any exterior or structural defect, including but not
limited to, leaks, broken pipes and falling plaster.

 

3

 

 

COMMON AREAS

 

Section 7: In connection with this Lease of the Demised Premises, Landlord
further grants to Tenant, its employees, agents, customers and business
invitees, the non-exclusive right to use all access ways to and from the Demised
Premises and public roadways. Tenant shall reimburse Landlord its prorated share
of repair and maintenance costs for such access ways based upon the percentage
which the gross building area of the Building constitutes of the gross building
area of all buildings on premises in the Development Site, as hereinafter
defined, using the access ways, in monthly installments to be paid with Tenant’s
payments of Base Rent, as budgeted, assessed and billed in advance annually by
Landlord. Tenant shall reimburse Landlord a lump sum amount for the amount of
any increase in the actual costs over the amount billed by Landlord therefor,
and Landlord shall refund to Tenant the amount of any decrease in the actual
costs below such billed amount, at the end of each fiscal year ending December
31 for which such costs were budgeted, assessed and billed, and such charges
shall be subject to an annual adjustment based upon the actual costs therefor
for each fiscal year ending December 31.

 

INTERIOR MAINTENANCE

 

Section 8: Except as expressly otherwise provided herein, Tenant will maintain
the interior of the Building on the Demised Premises in good order and repair,
reasonable and ordinary wear and tear excepted, and all interior repairs and
maintenance, including, but not limited to, the HVAC system and utility
fixtures, are to be the responsibility of Tenant.

 

UTILITIES AND SERVICES

 

Section 9: Tenant shall be responsible for the payment of all utility services
rendered to the Demised Premises for the Tenant’s use including but not limited
to water and sewer, gas, and electric.

 

TAXES

 

Section 10: The payment of all taxes and assessments levied or assessed against
the real estate of which the Demised Premises are a part, shall be the
responsibility of Landlord and/or other owners thereof. However, Tenant shall
reimburse Landlord for its prorata share of the actual costs of the gross taxes
and assessments based upon the percentage which the appraised value of the real
estate and improvements constituting the Demised Premises constitutes of the
appraised value of all real estate and improvements assessed together with the
Demised Premises. Upon the taxes and assessments being levied and assessed
against the Demised Premises separately,

 

4

 

 

Tenant shall reimburse Landlord the actual costs of such separately levied and
assessed gross taxes and assessments. In any event, such charges shall be
budgeted and billed in advance annually by Landlord, shall be payable in monthly
installments to be paid with Tenant’s payments of Base Rent and shall be subject
to an annual adjustment based upon the actual costs of such taxes and
assessments for each fiscal year ending December 31. Additionally, Tenant shall
reimburse Landlord a lump sum amount for the amount of any increase in the
actual costs over the amount billed by Landlord therefor, and Landlord shall
refund to Tenant the amount of any decrease in the actual costs below the amount
billed by Landlord therefor, at the end of each fiscal year ending December 31
for which such costs were so budgeted and billed. Tenant shall pay any personal
property taxes which may be levied against its property subject thereto.

 

INSURANCE; INDEMNIFICATION

 

Section 11: Throughout the term of this Lease Tenant will maintain in effect
fire, extended coverage and special perils property insurance for the full
insurable replacement value of the Demised Premises, as determined, and as
determined from time to time throughout the term of this Lease, by the
underwriter for Tenant’s insurer. Tenant shall name Landlord and any mortgagee
as additional insureds under said policy. In case of fire, extended coverage or
special perils casualty, the proceeds of such insurance shall be first applied
to the repair of any damage and the surplus paid to Landlord.

 

Tenant shall procure and maintain during the Term of this Lease a policy of
commercial general liability insurance having a combined single limit for bodily
injury and property damage of not less than Three Million Dollars
(53,000,000.00), covering “occurrences” arising from or related to the use and
occupancy of the Demised Premises by Tenant and its patients, employees, agents,
contractors, guests and invitees, further insuring Tenant’s indemnification
obligation hereunder, and naming Landlord and any mortgagee as additional
insureds. At the end of each five (5) year period or term of this Lease, as the
case may be, Tenant shall increase the amounts of such coverages of such
liability insurance for the ensuing five (5) year period or term of this Lease,
by an amount equal to the aggregate percentage increase in the U.S. Department
of Labor, Bureau of Labor Statistics Consumer Price Index for all Urban
Consumer, U.S. City Average, or any successor index (“CPI”) over the immediately
preceding five (5) year period. Provided, that in the event an aggregate
percentage decrease occurs in the CPI during any such immediately preceding five
(5) year period, no adjustment in said coverage amounts shall be made and the
amounts of such coverages in effect during such immediately preceding five (5)
year period shall remain in effect during the ensuing five (5) year period or
term. Provided, however, that the requirement of such coverage and the limits
thereof as herein provided, do not limit or define Tenant’s obligation to
indemnify Landlord hereunder nor limit the extent or amount of such obligation.

 

5

 

 

In addition, Tenant shall maintain Professional Liability Insurance with respect
to its operations on the Demised Premises, with such insurance covering Tenant
for all services rendered on the Premises. Tenant's Professional Liability
Insurance shall provide for limits of not less than $1,000,000 per occurrence
and $3,000,000 in the aggregate, per policy year. Tenant shall also maintain
Fire Legal Liability insurance in the amount of $100,000. If and as permitted by
the carriers for such coverages Tenant shall name Landlord and any mortgagee as
additional insureds under said policies.

 

Tenant shall furnish to Landlord upon request a certificate of insurance issued
by the insurance carrier of each of the aforesaid policies of insurance.

 

In the event Landlord obtains and carries income protection coverage pursuant to
any policy or policies it maintains pertaining to the Demised Premises, Tenant
shall reimburse Landlord the premium for such coverage, payable in monthly
installments to be paid with Tenant’s payments of Base Rent, the charges for
which shall be budgeted, assessed and billed in advance annually by Landlord and
shall be subject to an annual adjustment based upon the actual costs thereof for
each fiscal year ending December 31. Additionally, Tenant shall reimburse
Landlord a lump sum amount for any increase in the actual costs over the amount
billed by Landlord therefor, and Landlord shall refund to Tenant the amount of
any decrease in the actual costs below such billed amount, at the end of each
fiscal year ending December 31 for which such costs were budgeted, assessed and
billed.

 

Tenant shall also be liable and responsible for any and all other insurance
required for or by its use of and operation in and upon the Demised Premises,
and Tenant may also carry insurance on the contents of the Demised Premises as
it may desire.

 

Landlord shall indemnify, protect, defend and hold Tenant harmless from and
against all liability, cost, expense, or damage (including, without limitation,
attorneys fees) for bodily injury or property damage arising from: (i) the
construction of the Demised Premises by Landlord, its contractors, agents or
employees; or (ii) any defects in construction by Landlord, its contractors,
agents or employees, or (iii) any failure by Landlord, its contractors, agents
or employees to properly construct the Demised Premises in accordance with the
approved project design of the said PM Construction, Inc. Tenant’s review and
approval of any plans, specifications, or any other documents shall not relieve
Landlord from Landlord’s obligations under the foregoing indemnification
provision. Landlord shall procure and keep in effect from the execution date of
this Lease until the completion of the Demised Premises, a Commercial General
Liability insurance policy in the amount of Three Million Dollars
($3,000,000.00) per occurrence, insuring all of Landlord’s activities with
respect to the Demised Premises, and a Builder’s Risk Insurance policy insuring
the Demised Premises for the full replacement cost of the Demised Premises until
completion. Landlord shall name Tenant as an additional insured under the
Builder’s Risk Insurance policy and provide Tenant a certificate of such
coverage upon request.

 

Notwithstanding the foregoing provision, Tenant shall indemnify, defend, and
hold Landlord harmless from any and all claims and damages (including reasonable
attorneys’ fees and costs) arising from Tenant’s occupancy and/or use of the
Demised Premises or the conduct of its business or from any activity, work, or
thing done, permitted, or suffered by Tenant, in or about the Demised Premises
or the access ways to and from the Demised Premises. Tenant shall further
indemnify, defend, and hold Landlord harmless from any and all claims and
damages (including reasonable attorneys’ fees and costs) arising from any breach
or default in the terms of this Lease, or arising from any act, negligence,
fault, or omission of Tenant or Tenant’s agents, employees, or invitees, and
from and against any and all costs, reasonable attorneys’ fees, expenses, and
liabilities incurred on or about such claim or any action or proceeding brought
on such claim. In case any action or proceeding shall be brought against
Landlord by reason of any such claim, Tenant, on notice from Landlord, shall
defend Landlord at Tenant’s expense by counsel approved in writing by Landlord,
to the extent or in the event such defense is not provided by applicable
insurance coverage.

 

6

 

 

Landlord shall indemnify, defend, and hold Tenant harmless from any and all
claims and damages (including reasonable attorneys’ fees and costs) arising from
any breach or default in the terms of this Lease, or arising from any act,
negligence, fault, or omission of Landlord or Landlord’s agents, employees or
contractors, and from and against any and all costs, reasonable attorneys’ fees,
expenses and liabilities incurred on or about such claim or any action or
proceeding brought on such claim. In case any action or proceeding shall be
brought against Tenant by reason of any such claim, Landlord, on notice from
Tenant, shall defend Tenant at Landlord’s expense by counsel approved in writing
by Tenant, to the extent or in the event such defense is not provided by
applicable insurance coverage.

 

DAMAGE OR DESTRUCTION OF BUILDING

 

Section 12: If the Demised Premises are damaged or destroyed by fire or other
casualty during the term of this Lease, the rent herein reserved shall abate
entirely in case the Demised Premises are, in the judgment of the Tenant,
rendered untenantable, and prorata in case a part only be untenantable, until
the Demised Premises or such part are restored to tenantable condition. If such
damage or destruction is covered by the insurance provided for in Paragraph 11
above, the Landlord shall with due diligence, repair and restore the Demised
Premises to good and tenantable condition. Provided however, that (a) if the
destruction or damage amounts to more than 50% of the insurable replacement
value of the Demised Premises determined as aforesaid, either Landlord or Tenant
may cancel and terminate this Lease by giving written notice to the other party
within 30 days after the date such damage or destruction occurs; (b) if the
entire Demised Premises are, in the judgment of the Tenant, untenantable, the
term of this Lease shall be extended for a period equal to the time required for
repair and restoration of the Demised Premises unless terminated under
Subparagraph (a) of this Paragraph.

 

EMINENT DOMAIN

 

Section 13: In the event that any portion or all of the Demised Premises is
taken pursuant to the exercise of any power of eminent domain, the proceeds of
such taking shall be divided between Landlord and Tenant as their respective
interests may appear.

 

7

 

 

ASSIGNMENT; RIGHT OF FIRST REFUSAL

 

Section 14: (a)   Tenant may not assign this Lease or sublet the Demised
Premises to any other person, partnership or corporation without written consent
of Landlord, which consent shall not be unreasonably withheld.

 

(b)   In the event Landlord exercises its right to assign this Lease, pursuant
to a conveyance of the Demised Premises, Landlord shall give Tenant the
privilege of purchasing the Demised Premises at the same purchase price and on
the other terms of the offer to purchase made by the proposed assignee, provided
Tenant is not in default hereunder at such time. This privilege shall be given
by a notice sent to Tenant at the Demised Premises by certified mail, fax
transmission or hand delivery, requiring Tenant to accept the offer in writing
and to sign a contract within the period of thirty (30) days after the mailing
or receipt of such notice to purchase the Demised Premises upon such terms. The
failure of Tenant to accept the offer to purchase or to sign a contract within
the period provided shall not affect this Lease, except to nullify and void the
aforesaid privilege of Tenant, and Landlord shall be at liberty to sell the
Demised Premises to any such proposed assignee thereafter. Provided, that in the
event that Tenant does not exercise such right, but the transaction with such
proposed assignee does not thereafter occur, then Tenant’s privilege and right
as herein described shall remain in effect for any and all subsequent proposed
assignments in accordance with the aforesaid terms and conditions. Further
provided, that the aforesaid right of Tenant shall not apply to any assignment
of this Lease or conveyance of the Demised Premises to a party or parties
related to Landlord, but further provided that such related party or parties
shall accept such assignment and/or conveyance subject to this Lease and its
terms and conditions, including this Section 14 and Tenant’s aforesaid right.
Further provided that the terms of this Section 14 shall not apply to a
collateral assignment of this Lease to a lender or lenders of Landlord or any
such related party or parties.

 

DEFAULT

 

Section 15: (a) If proceedings are commenced against Tenant in any court under a
bankruptcy act or for the appointment of a Trustee or Receiver of Tenant's
property either before or after commencement of the Lease term, or (b) if the
rent or any other payments due from Tenant under this Lease, or any part
thereof, shall at any time be in arrears and unpaid for a period of 30 days
after agreed due date per this Lease, or (c) if there shall be default in the
performance of any other covenant or condition herein contained on the part of
Tenant for more than 30 days after written notice of such default by Landlord,
then Tenant’s right to possession pursuant to this Lease, if Landlord so elects,
shall thereupon cease, and Landlord shall have the right to reenter or repossess
the premises by summary proceedings, surrender or otherwise, and to dispossess
and remove therefrom the Tenant or other occupants thereof, and its effects,
without being liable to prosecution therefore. In such case, Landlord may, at
its option, relet the Demised Premises as the agent of Tenant, and Tenant shall
pay to Landlord the difference between the rent hereby reserved and agreed to be
paid by Tenant for the portion of the term remaining at the time of reentry or
repossession, and the lesser amount, if any, received or to be received under
such reletting for such portion of the term, together with Landlord’s fees and
costs, including reasonable attorney fees, incurred by Landlord in enforcing its
remedies hereunder and reletting the Demised Premises. Tenant hereby expressly
waives service of notice of intention to reenter or of instituting legal
proceedings to that end.

 

8

 

 

RENEWAL OPTION

 

Section 16: Provided it is not in default hereunder, Tenant shall have the
option to renew this Lease for three (3) five (5) year terms by written notice
to Landlord, given at least 180 days prior to the end of the existing term or
renewal term, each upon the same terms and conditions herein set forth, except
that the Base Rent for each renewal term may be modified by Landlord, not to
exceed an increase for each successive five (5) year term of 10% of the amount
and rate of Base Rent in effect upon the expiration of the immediately preceding
five (5) year period or term of this Lease. Except as expressly otherwise
indicated, reference herein to the term of this Lease shall include reference to
any renewal term hereof.

 

ALTERATION

 

Section 17: Tenant shall make no alteration to the Demised Premises without
prior written consent of Landlord.

 

LIENS

 

Section 18: Tenant shall not permit mechanics’ liens to be filed against the fee
of the Demised Premises or against Tenant’s leasehold interest in the Demised
Premises by reason of work, labor, services or materials supplied or claimed to
have been supplied to Tenant or anyone holding the Demised Premises through or
under Tenant, whether prior or subsequent to the commencement of the term
hereof. If any mechanic’s liens shall at any time be filed against the Demised
Premises based on any act or failure to act on the part of Tenant and Tenant
shall fail to remove the same within thirty (30) days thereafter, such failure
shall constitute a default under the provisions of this Lease. Notwithstanding
the foregoing, Tenant shall have the right, at its own expense and after prior
written notice to Landlord, by appropriate proceeding duly instituted and
diligently prosecuted, to contest in good faith the validity or the amount of
any such lien. However, if Landlord shall notify Tenant that, in the reasonable
opinion of counsel, by nonpayment of any such items the Demised Premises will be
subject to imminent loss or forfeiture, Tenant shall promptly cause such lien to
be discharged of record.

 

9

 

 

ACCESS TO PREMISES

 

Section 19: Landlord and its representatives shall have the right to enter the
Demised Premises during Tenant's normal business hours, upon reasonable advance
notice, which notice shall not be required in the case of an emergency, in order
to inspect the same, or to make repairs and to maintain the Demised Premises if
required by the terms hereof.

 

LANDLORD COVENANTS

 

Section 20: Landlord covenants and warrants that Landlord has good title to the
Demised Premises and authority to make this Lease; that Tenant, upon paying the
rent and keeping and performing the covenants and conditions of this Lease on
Tenant's part to be kept and performed, shall peaceably and quietly hold, occupy
and enjoy the Demised Premises during the full term of the Lease without
hindrance by Landlord or by any person whatsoever.

 

LEASE SUBORDINATE TO ENCUMBRANCES

 

Section 21: This Lease is subject and subordinate to any mortgages or deeds of
trust now on or hereafter placed against the Demised Premises and to advances
made or that may be made on account of such encumbrances, to the full extent of
the principal sums secured thereby and interest thereon; provided, however, that
in the event of default by Landlord upon any note secured by such mortgage or
trust deed, the holder thereof shall be required to notify the Tenant of the
same forthwith or lose the benefit of this provision. In the event Landlord
fails to make any payment on account of principal or interest on any mortgage or
deed of trust note affecting the Demised Premises, Tenant shall, upon written
notice to Landlord, have the right to pay the rent accruing under this Lease
directly to the holder of such mortgage or deed of trust note and to deduct any
sum so paid from subsequent installments of rent due hereunder.

 

NOTICE AND REASONABLE CONSENT

 

Section 22: All notices and statements required or permitted under this Lease
shall be in writing, delivered by registered or certified mail, postage prepaid,
addressed as follow:

 

  As to Landlord: Belpre IV, LLC     1000 Grand Central Mall     Vienna, WV
26105         As to Tenant: Marietta Memorial Hospital     401 Matthew Street  
  Marietta, OH 45750

 

10

 

 

Either party may at any time, in the manner set forth for giving notices to the
other, designate a different address to which notices to is shall be sent.
Notice shall be deemed given at the delivery time shown on the return receipt,
at the time of refusal shown on said notice, or date of the first notice thereof
if returned unclaimed.

 

SEVERABILITY

 

Section 23: In the event that any provision of this Lease is adjudged to be
invalid or of no force or effect, all other provisions contained herein shall
remain in full force and effect.

 

BINDING EFFECT

 

Section 24: The covenants and agreements herein contained shall extend to and be
binding upon the parties hereto, their respective representatives, successors
and assigns.

 

AMENDMENT

 

Section 25: No amendment, modification, or alteration of the terms hereof shall
be binding unless the same is in writing, dated subsequent to the date hereof
and duly executed by the parties hereto.

 

RESTRICTIONS ON USE

 

Section 26: Tenant shall not allow, permit or suffer any condition, circumstance
or activity in, upon or regarding the Demised Premises which constitutes a
public or private nuisance, and Tenant will observe and comply with all present
and future laws, rules ordinances, and regulations of the United States of
America, the State of Ohio, the County of Washington, City of Belpre, and of any
other governmental or regulatory authority or agency with respect to its use and
occupancy of the Demised Premises and its operations thereon, including but not
limited to, environmental laws and regulations applicable thereto, and shall
defend, indemnify and hold Landlord harmless from and against any and all
claims, liabilities, fines, penalties, losses and expenses (including reasonable
attorney fees and costs) arising in connection with Tenant’s failure to comply
with the provisions of this section.

 

LANDLORD RESTRICTIONS; LANDLORD’S RESPONSIBILITY

 

Section 27: With the exception of: 1) tenants leasing at, and services already
being conducted on, the Development Site on December 1st, 2010 and 2) those
services specified below as Noncompetitive Health Services, Landlord agrees that
during the term of this Lease, Landlord shall not without the express written
consent of Tenant: a) lease to any other prospective tenant intending to provide
the same or similar services as Tenant at the Development Site; or b) allow any
other tenant to conduct the same or similar services as Tenant at the
Development Site. Landlord shall immediately notify Tenant of any other third
party attempt to initiate discussions, solicit or negotiate with Landlord
concerning the same or similar activities excluded by this Section 27. Landlord
acknowledges and agrees that a breach or violation of this Section 27 will have
an irreparable, material and adverse effect upon Tenant and that damages arising
from any such breach or violation may be difficult to ascertain. However, in the
event of a breach of this Section 27, Tenant may pursue actions and damages in
law or equity available to Tenant.

 

11

 

 

The Development Site shall consist of all of the property owned by Landlord and
Minnite Family, LLC, and the 2.819 acre tract owned by 601 Plaza L.L.C. and
currently leased to Health Bridge, all reflected on that certain plat attached
hereto and made a part hereof as “Exhibit D,” and specifically excluding the
tract of 5.972 acres owned by 601 Plaza L.L.C. and reflected on Exhibit D.

 

Noncompetitive Health Services: 1) Dentists; 2) oral surgeons; 3)
ophthalmologists and/or optometrists; 4) chiropractors; 5) massage therapists;
6) mental health practitioners (including psychologists and/or psychiatrists);
7) home nursing offices; 8) dialysis clinics; 9) physical therapy providers; 10)
retail pharmacy; 11) durable medical equipment providers (including prosthetic
and orthotic providers) and 12) podiatrists.

 

Landlord represents and warrants to Tenant that Landlord has not introduced and
will not do anything to introduce, onto the Demised Premises from without the
Demised Premises, any toxic or hazardous materials or waste, including without
limitation, material or substance having characteristics of ignitability,
corrosivity, reactivity, or extraction procedure toxicity or substances or
materials which are listed on any of the Environmental Protection Agency’s list
of hazardous wastes, 42 U.S.C. Section 9601, et seq., 49 U.S.C. Sections 1801,
et seq., 42 U.S.C. Section 6901, et seq., as the same may be amended from time
to time (“Hazardous Materials”).

 

SIGNS

 

Section 28: Tenant may, at its expense, install their company’s standard sign on
any existing monument sign, pole sign, or face mounted sign at the Demised
Premises. Tenant shall submit to Landlord plans and specifications for such
signs. All signs and installation must be approved by Landlord. Such approval
shall not be unreasonably withheld. Tenant shall be responsible for all
maintenance and upkeep of the signs. All additional signs (i.e. portable signs,
banners, etc.) must be approved by the Landlord. Any signs permanently attached
to the building are considered leasehold improvements and will remain with the
Demised Premises after the end of the Lease.

 



12

 

 

SUBORDINATION

 

Section 29:  Following the execution of this Lease, Landlord shall deliver to
Tenant a subordination, non-disturbance and attornment agreement from Landlord’s
existing lender or lenders, if any, by which such lender or lenders agree not to
disturb Tenant’s possession of the Demised Premises so long as Tenant is not in
material default of the terms of this Lease beyond any applicable cure period at
the time if such lender or lenders foreclose on the Demised Premises. Tenant
agrees to execute and deliver to Landlord any instruments that may be necessary
or proper to subordinate this Lease. Additionally, both Landlord and Tenant
shall execute and deliver to any lender or lenders or the other party hereto
such estoppel certificates as may be reasonably requested by such lender or
lenders or other party.

 

Tenant covenants and agrees that, during the term of this Lease, Tenant will
furnish, to Landlord and any and all of Landlord’s lenders maintaining a
mortgage or other security instrument against the Demised Premises, financial
statements for the preceding calendar or fiscal year, within ninety (90) days
after the end of each such year, prepared by certified public accountants
regularly engaged by Tenant for such purposes, in such form as such statements
are regularly prepared, i.e. audited, reviewed or compiled, and in accordance
with generally accepted accounting principles.

 

MISCELLANEOUS

 

Section 30:  a. Each party shall bear their own costs and fees incurred for the
negotiation and preparation of this Lease, and none of the parties shall be
considered to be the drafter of this Lease, or any provision hereof, for the
purpose of any statute, case law or rule of interpretation or construction that
would or might cause any provision to be construed against the drafter hereof.

 

b.  Except as herein otherwise provided, this Lease contains the entire
agreement by and between the undersigned. No promises, representations,
understandings or other warranties have been made by any party respecting the
subject matter hereof, other than those expressly set forth herein. The parties
further state that they have carefully read this Lease, know the contents of it,
and sign the same as their own free, willing and voluntary act, both
individually and on behalf of the entities they represent as set forth below.

 

c.  The execution, acknowledgment and delivery of this Lease by the parties, and
the performance of the terms, covenants, conditions and obligations under this
Lease, including, but not limited to, the preparation, execution and delivery of
such documents as required by or pursuant to this Lease, and the doing of all
things necessary to consummate the transactions herein provided, have been duly
authorized or ratified, approved and confirmed, as the case may be, by all
necessary action of the parties, whether by the board of directors, the
shareholders, members or otherwise, and the parties each represent and warrant
that each of the officers executing and delivering this Lease does so with full
and complete authority to do so for and on behalf of the respective parties.

 

d.  All of the aforesaid Exhibits are attached to and made a part of this Lease.

 

13

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended Lease this
14th day of April 2016.

 

  LANDLORD: BELPRE IV, LLC           By: Minnite Family, LLC,       Its Sole
Member

 

  By: /s/ Pat Minnite, Jr.     Pat Minnite, Jr.         Its: Manager         By:
/s/ Karmyn M. Conley     Karmyn M. Conley         Its: Manager         By: /s/
Pat Minnite, III     Pat Minnite, III         Its: Manager         By: /s/ Jason
R. Minnite     Jason R. Minnite         Its: Manager

 

  TENANT: MARIETTA MEMORIAL HOSPITAL             By: /s/ Scott Cantley      
Scott Cantley     Its: President and CEO

 

14

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 14th day of April 2016
by Pat Minnite, Jr., the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre IV, LLC, a West Virginia limited liability company, on behalf
of said limited liability company.

 

My commission expires: 10-19-19         [tv491622_ex10-4img01.jpg] /s/ Melinda
L. Lott   Notary Public  

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 14th day of April 2016
by Karmyn M. Conley, the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre IV, LLC, a West Virginia limited liability company, on behalf
of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-4img01.jpg] /s/ Melinda
L. Lott   Notary Public  

 

 

15

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 14th day of April 2016
by Pat Minnite, III, the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre IV, LLC, a West Virginia limited liability company, on behalf
of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-4img01.jpg] /s/ Melinda
L. Lott   Notary Public  

  

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 14th day of April 2016
by Jason R. Minnite, the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre IV, LLC, a West Virginia limited liability company, on behalf
of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-4img01.jpg] /s/ Melinda
L. Lott   Notary Public  

 

16

 

 

STATE OF OHIO

 

COUNTY OF WASHINGTON, TO WIT:

 

The foregoing instrument was acknowledged before me this 15th day of April 2016,
by Scott Cantley, President and CEO of Marietta Memorial Hospital, an Ohio non
profit corporation, on behalf of said corporation.

 



My commission expires:  April 18, 2016           /s/ Deborah K. Beaver    
Notary Public           [tv491622_ex10-4img03.jpg]  

 

17

 

 

EXHIBIT A

 



 

 

 

[tv491622_ex10-4img04.jpg] 



 

 

 

[tv491622_ex10-4img05.jpg] 



 

 

 

[tv491622_ex10-4img06.jpg] 

 

 

 

 

EXHIBIT A-1

 

 

 

  

RUN DATE: 04/01/16 Belpre, IV, LLC Page 1 of 3   AR Payment Register (Current
and History - Detail)     Bank ID: All  

 

Check No. / Payment ID  Payee Name / Customer Name  Invoice No. / Account
Number  Amount Paid  BANK: A - UNITED BANK         DEPOSIT: 2  DATE: 08/28/14 
       047503  Marietta Memorial/Aug. 14  Check  $80,000.00     Marietta
Memorial Hospital (MMH345)  Payment on Account  $80,000.00        CHECK # 047503
TOTAL:  $80,000.00                     DEPOSIT 2 TOTAL:  $80,000.00  DEPOSIT: 3 
DATE: 09/04/14         1  Marietta Memorial Hospital  Transfer  $0.00    
Marietta Memorial Hospital (MMH345)  Invoice : -UA000001  $(80,000.00)   
Marietta Memorial Hospital (MMH345)  Invoice : 000001  $80,000.00       
TRANSFER TOTAL:  $0.00                     DEPOSIT 3 TOTAL:  $0.00  DEPOSIT: 4 
DATE: 09/18/14         048282  Marietta Memorial/Aug. 14  Check  $80,000.00    
Marietta Memorial Hospital (MMH345)  Invoice : 000002  $80,000.00        CHECK #
048282 TOTAL:  $80,000.00                     DEPOSIT 4 TOTAL:  $80,000.00 
DEPOSIT: 5  DATE: 10/06/14         050570  Marietta Memorial/Oct. 14  Check 
$80,000.00     Marietta Memorial Hospital (MMH345)  Invoice : 10201401 
$80,000.00        CHECK # 050570 TOTAL:  $80,000.00                     DEPOSIT
5 TOTAL:  $80,000.00               DEPOSIT: 6  DATE: 11/10/14         141107 
Marietta Memorial/Nov. 14  Check  $162,600.00     Marietta Memorial Hospital
(MMH345)  Invoice : 11201401  $162,600.00        CHECK # 141107 TOTAL: 
$162,600.00                     DEPOSIT 6 TOTAL:  $162,600.00  DEPOSIT: 7  DATE:
12/08/14         141205  Marietta Memorial/Dec. 14  Check  $162,600.00    
Marietta Memorial Hospital (MMH345)  Invoice : 12201401  $162,600.00       
CHECK # 141205 TOTAL:  $162,600.00                     DEPOSIT 7 TOTAL: 
$162,600.00  DEPOSIT: 8  DATE: 01/16/15         141231  Marietta Memorial/Jan.
15  Check  $162,600 00     Marietta Memorial Hospital (MMH345)  Invoice :
01201501  $162,600 00        CHECK # 141231 TOTAL:  $162,600.00                 
   DEPOSIT 8 TOTAL:  $162,600.00  DEPOSIT: 9  DATE: 01/30/15         150129 
Marietta Memorial/Feb. 15  Check  $162,600.00     Marietta Memorial Hospital
(MMH345)  Payment on Account  $162,600.00        CHECK # 150129 TOTAL: 
$162,600.00                     DEPOSIT 9 TOTAL:  $162,600.00  DEPOSIT: 10 
DATE: 02/27/15         150226  Marietta Memorial/March 15  Check  $162,600.00 
   Marietta Memorial Hospital (MMH345)  Invoice : -UA000002  $(162,600.00)   
Marietta Memorial Hospital (MMH345)  Invoice : 02201501  $162,600.00    
Marietta Memorial Hospital (MMH345)  Payment on Account  $162,600.00       
CHECK # 150226 TOTAL:  $162,600.00                     DEPOSIT 10 TOTAL: 
$162,600.00 

 

 

 

 

 

RUN DATE: 04/01/16 Belpre, IV, LLC Page 2 of 3   AR Payment Register (Current
and History - Detail)     Bank ID: All  

 

Check No. / Payment ID  Payee Name / Customer Name  Invoice No. / Account
Number  Amount Paid  BANK: A - UNITED BANK                      DEPOSIT: 11 
DATE: 04/02/15         150401  Marietta Memorial/April 15  Check  $162,600.00 
   Marietta Memorial Hospital (MMH345)  Invoice : -UA000003  $(162,600.00)   
Marietta Memorial Hospital (MMH345)  Invoice : 03201501  $162,600.00    
Marietta Memorial Hospital (MMH345)  Invoice : 04201501  $162,600.00       
CHECK # 150401 TOTAL:  $162,600.00                     DEPOSIT 11 TOTAL: 
$162,600.00  DEPOSIT: 12  DATE: 05/04/15         150501  Marietta Memorial/May
15  Check  $162,600.00     Marietta Memorial Hospital (MMH345)  Invoice :
05201501  $162,600.00        CHECK # 150501 TOTAL:  $162,600.00                 
   DEPOSIT 12 TOTAL:  $162,600.00  DEPOSIT: 13  DATE: 05/11/15         150508 
Marietta Memorial/rent increas  Check  $42,994.50     Marietta Memorial Hospital
(MMH345)  Invoice : 04201502  $14,331.50     Marietta Memorial Hospital
(MMH345)  Invoice : 05201501  $28,663.00        CHECK # 150508 TOTAL: 
$42,994.50                     DEPOSIT 13 TOTAL:  $42,994.50  DEPOSIT: 14  DATE:
06/08/15         150605  Marietta Memorial/June 2015  Check  $191,263.00    
Marietta Memorial Hospital (MMH345)  Invoice : 06201501  $191,263.00          
          CHECK # 150605 TOTAL:  $191,263.00                     DEPOSIT 14
TOTAL:  $191,263.00  DEPOSIT: 15  DATE: 07/06/15         150702  Marietta
Memorial/July 2015  Check  $191,263.00     Marietta Memorial Hospital (MMH345) 
Payment on Account  $191,263.00        CHECK # 150702 TOTAL:  $191,263.00       
             DEPOSIT 15 TOTAL:  $191,263.00  DEPOSIT: 16  DATE: 08/14/15        
150813  Marietta Memorial/Aug. 2015  Check  $191,263.00     Marietta Memorial
Hospital (MMH345)  Invoice : -UA000004  $(191,263.00)    Marietta Memorial
Hospital (MMH345)  Invoice : 07201501  $191,263.00     Marietta Memorial
Hospital (MMH345)  Invoice : 08201501  $191,263.00        CHECK # 150813 TOTAL: 
$191,263.00                     DEPOSIT 16 TOTAL:  $191,263.00  DEPOSIT: 17 
DATE: 08/28/15         150827  Marietta Memorial/Sept. 2015  Check  $191,263.00 
   Marietta Memorial Hospital (MMH345)  Payment on Account  $191,263.00       
CHECK # 150827 TOTAL:  $191,263.00                     DEPOSIT 17 TOTAL: 
$191,263.00  DEPOSIT: 18  DATE: 10/02/15         151001  Marietta Memorial /Oct.
2015  Check  $191,263.00     Marietta Memorial (MMH345)  Invoice : -UA000005 
$(191,263.00)    Marietta Memorial (MMH345)  Invoice : 09201501  $191,263 00    
Marietta Memorial (MMH345)  Invoice : 10201501  $191,263.00        CHECK #
151001 TOTAL:  $191,263.00                     DEPOSIT 18 TOTAL:  $191,263.00 

 

 

 

  

RUN DATE: 04/01/16 Belpre, IV, LLC Page 3 or 3   AR Payment Register (Current
and History - Detail)     Bank ID: All  

 

Check No. / Payment ID  Payee Name / Customer Name  Invoice No. / Account
Number  Amount Paid  BANK: A - UNITED BANK                      DEPOSIT: 19 
DATE: 11/09/15         151106  Marietta Memorial /Nov. 2015  Check  $191,263.00 
   Marietta Memorial (MMH345)  Invoice : 11201501  $191,263.00        CHECK#
151106 TOTAL:  $191,263.00                     DEPOSIT 19 TOTAL:  $191,263.00 
DEPOSIT: 20  DATE: 12/11/15         121115  Marietta Memorial /Dec. 2015  Check 
$191,263.00     Marietta Memorial (MMH345)  Invoice : 12201501  $191,263.00    
   CHECK # 121115 TOTAL:  $191,263.00                     DEPOSIT 20 TOTAL: 
$191,263.00  DEPOSIT: 21  DATE: 01/13/16         160107  Marietta Memorial /RNT
RET INS  Check  $193,385.46     Marietta Memorial (MMH345)  Payment on Account 
$193,385.46        CHECK # 160107 TOTAL:  $193,385.46                    
DEPOSIT 21 TOTAL:  $193,385.46  DEPOSIT: 22  DATE: 01/14/16         1  Marietta
Memorial  Transfer  $0.00     Marietta Memorial (MMH345)  Invoice : 11073 
$1,848.00     Marietta Memorial (MMH345)  Invoice: 11069  $274.46     Marietta
Memorial (MMH345)  Invoice : -UA000006  $(193,385.46)    Marietta Memorial
(MMH345)  Invoice : 01201601  $191,263.00        TRANSFER TOTAL:  $0.00       
             DEPOSIT 22 TOTAL:  $0.00  DEPOSIT: 23  DATE: 02/06/16        
160204  Marietta Memorial /Feb. 2016  Check  $191,263.00     Marietta Memorial
(MMH345)  Invoice : 02201601  $191,263.00        CHECK # 160204 TOTAL: 
$191,263.00                     DEPOSIT 23 TOTAL:  $191,263.00  DEPOSIT: 24 
DATE: 03/04/16         160303  Marietta Memorial /March, RET  Check 
$276,742.78     Marietta Memorial (MMH345)  Invoice : 11129  $85,479.78    
Marietta Memorial (MMH345)  Invoice: 03201601  $191,263.00        CHECK # 160303
TOTAL:  $276,742.78                     DEPOSIT 24 TOTAL:  $276,742.78          
          TOTAL FOR BANK ID: A  $3,421,426.74                     GRAND TOTAL OF
ALL CHECKS:  $3,421,426.74                     GRAND TOTAL OF ALL CREDIT CARDS: 
$0.00                     GRAND TOTAL OF ALL CASH:  $0.00                    
GRAND TOTAL OF ALL EFT:  $0.00                     GRAND TOTAL OF ALL PAYMENTS: 
$3,421,4268.74                     GRAND TOTAL OF ALL ADJUSTMENTS:  $0.00       
             COMBINED TOTAL:  $3,421,426.74 

 

 

 

 

EXHIBIT B

DEVELOPMENT BUDGET FOR WORK COMPLETED AS OF 10-1-14

BELPRE EMERGENCY CARE/ENDOSCOPY CENTER

  

   Area - Sq. Ft.   Description  Sq. Ft. Cost   Total   Work Completed
to Date 10-1-14  1.   55,300   Shell and Core  $110.00   $6,083,000  
$6,083,000  2.   14,800   Emergency Room  $225.00   $3,330,000   $3,330,000  3. 
 1,180   Laboratory  $215.00   $253,700   $253,700  4.   8,350   Endoscopy 
$215.00   $1,784,500       5.   2,100   Time Share  $100.00   $210,000  
$210,000  6.   2,900   Building Support  $125.00   $188,500   $188,500  7. 
 8,353   Public and Administration Areas  $125.00   $1,044,125   $1,044,125  8. 
     New Radiographic Equipment Infrastructure       $200,000   $200,000  9. 
     New CT Scanner Infrastructure       $200,000   $200,000  10   862  
Information Technology  $95.00   $124,000   $124,000  11   3,180   Canopies 
$150.00   $477,000   $477,000  12   4 acres   Site Work (4.0 AC), 176,000 sq.
ft. parking, access roads, paving, lighting, utilities, sidewalks  $6.00  
$1,056,000   $1,056,000  13       Foundation Reinforcement       $350,000  
$350,000  14       Emergency back-up generator       $300,000   $300,000  15 
     Professional design fees       $368,000   $368,000  16       Stair lower
and elevators       $640,000   $640,000  17   16,755   Shell space 1st and 2nd
floor - physician's offices  $100.00   $1,675,500       18       Contingency
allowance for Interior construction       $1,000,000   $1,000,000          a.
Boiler System for HVAC and underfloor heat (add into contingency allowance) 
                      b. Class I-2 construction (add into contingency
allowance)                        TOTAL CONSTRUCTION BUDGET       $19,284,325  
$15,824,325                                   Land Value (4 acres @ $200,000 per
acre)       $800.000   $800,000          TOTAL PROJECTED BUDGET      
$20,084,325   $16,624,325                                   Total Change Orders
1-7 approved as of 10-1-14            $2,887,674                             
     TOTAL WORK COMPLETED TO DATE 10-1-14 INCLUDES CHANGE ORDERS 1-7           
$19,511,999                                   Rent for Physician's office space
16,755 sq. ft. @ $21.50  $360,232.50/year                                      
     Rent for remainder of building 38,545 sq. ft. @ $39.38  $1,517,902.10/year 
                                          Total building rent for 55,300 sq.
ft.  $1,878,134.50/year          

 

TENANT: MARIETTA MEMORIAL HOSPITAL       Approved by:
 [tv491622_ex10-4img09.jpg]         Title VP         Date 10-1-14        
LANDLORD: Belpre IV, LLC       Approved by: [tv491622_ex10-4img10.jpg]         
Title           Date 10/1/14  

 

ADDITIONAL CHANGE ORDERS NOT INCLUDED IN TOTAL COST:

 

1.SIGNAGE

2.EXTERIOR ELEVATOR

3.ADDITIONAL LAND FOR HELIPORT

4.ADDITIONAL LAND FRONT CORNER ENTRY

5.OPERATING ROOMS

6.ADDITIONAL LANDSCAPING

 

   $19,511,999         X 10%    Rent for work completed to date  $1,951,200  
Per Year Effective October 30, 2014  $162,600   Per Month

 



 

 

 

EXHIBIT B

DEVELOPMENT BUDGET FOR WORK COMPLETED AS OF 4-15-15

BELPRE EMERGENCY CARE/ENDOSCOPY CENTER

  



   Area - Sq. Ft.   Description  Sq. Ft. Cost   Total  

Work Completed

to Date 4-15-15

  1.   55,300   Shell and Core  $110.00   $6,083,000   $6,083,000  2.   14,800  
Emergency Room  $225.00   $3,330,000   $3,330,000  3.   1,180   Laboratory 
$215.00   $253,700   $253,700  4.   8,350   Endoscopy  $215.00   $1,784,500  
$1,784,500  5.   2,100   Time Share  $100.00   $210,000   $210,000  6.   2,900  
Building Support  $125.00   $188,500   $188,500  7.   8,353   Public and
Administration Areas  $125.00   $1,044,125   $1,044,125  8.       New
Radiographic Equipment Infrastructure       $200,000   $200,000  9.       New CT
Scanner Infrastructure       $200,000   $200,000  10   862   Information
Technology  $95.00   $124,000   $124,000  11   3,180   Canopies  $150.00  
$477,000   $477,000  12   4 acres   Site Work (4. 0 AC), 176,000 sq. ft.
parking, access roads, paving, lighting, utilities, sidewalks  $6.00  
$1,056,000   $1,056,000  13       Foundation Reinforcement       $350,000  
$350,000  14       Emergency back-up generator       $300,000   $300,000  15 
     Professional design fees       $368,000   $368,000  16       Stair tower
and elevators       $640,000   $640,000  17   16,755   Shell space 1st and 2nd
floor - physician's offices  $100.00   $1,675,500   $600,000  18      
Contingency allowance for interior construction       $1,000,000   $1,000,000 
        a. Boiler System for HVAC and underfloor heat (add into contingency
allowance)                        b. Class I-2 construction (add into
contingency allowance)                        TOTAL CONSTRUCTION BUDGET      
$19,284,325   $18,208,825                                   Land Value (4 acres
@ $200,000 per acre)       $800,000   $800,000          TOTAL PROJECTED BUDGET 
     $20,084,325   $19,008,825                                   Total Change
Orders 1-8 approved as of 12-22-14            $3,942,683                      
            TOTAL WORK COMPLETED TO DATE 4-15-15 INCLUDES CHANGE ORDERS 1-8 
          $22,951,508                                   Rent for Physician's
office space 16,755 sq. ft. @ $21.50       $360,232.50/year                     
                 Rent for remainder of building 38,545 sq. ft. @ $39.38      
$1,517,902.10/year                                       Total building rent for
55,300 sq. ft.       $1,878,134.50/year     

 

TENANT: MARIETTA MEMORIAL HOSPITAL         Approved by:
 [tv491622_ex10-4img11.jpg]         Title CEO         Date 4-22-16      
LANDLORD: Belpre IV, LLC         Approved by: [tv491622_ex10-4img10.jpg]       
  Title Member         Date 4-14-16  

  

6,000 completed -10,755 remaining for pain center clinic suite

 

ADDITIONAL CHANGE ORDERS NOT INCLUDED IN TOTAL COST:

 

1. EXTERIOR ELEVATOR

2. ADDITIONAL LAND FRONT CORNER ENTRY

3. ADDITIONAL LABOR AND MATERIALS TO MOVE SLEEP LAB TO FIRST FLOOR

4. ADDITIONAL COST TO BUILD OUT PAIN CENTER CLINIC SUITE OVER AND ABOVE THE $100
SQ. FT. COST INCLUDED IN THE DEVELOPMENT BUDGET

 

   $22,951,508         X 10%     Rent for work completed to date  $2,295,151  
Per Year Effective 4-15-15  $191,263   Per Month

 



 

 

 

EXHIBIT B

 

DEVELOPMENT BUDGET FOR WORK COMPLETED AS OF 12-8-15

BELPRE EMERGENCY CARE/ENDOSCOPY CENTER

 

   Area - Sq. Ft.   Description  Sq. Ft. Cost   Total  

work Completed

to Date 12-8-15

  1.   55,300   Shell and Core  $110.00   $6,083,000   $6,083,000  2.   14,800  
Emergency Room  $225.00   $3,330,000   $3,330,000  3.   1,180   Laboratory 
$215.00   $253,700   $253,700  4.   8,350   Endoscopy   $215.00   $1,784,500  
$1,784,500  5.   2,100   Time Share   $100.00   $210,000   $210,000  6. 
 2,900   Building Support  $125.00   $188,500   $188,600  7.   8,353   Public
and Administration Areas  $125.00   $1,044,125   $1,044,125  8.       New
Radiographic Equipment Infrastructure       $200,000   $200,000  9.       New CT
Scanner Infrastructure       $200,000   $200,000  10   862   Information
Technology  $95.00   $124,000   $124,000  11   3,180   Canopies  $150.00  
$477,000   $477,000  12   4 acres   Site Work (4.0 AC), 176,000 sq. ft. parking,
access roads, paving, lighting, utilities, sidewalks  $6.00   $1,056,000  
$1,056,000  13       Foundation Reinforcement       $350,000    350,000  14 
     Emergency back-up generator       $300,000   $300,000  15      
Professional design fees       $368,000   $368,000  16       Stair tower and
elevators       $640,000   $640,000  17   16,755   Shell space 1st and 2nd floor
- physician's offices  $100.00   $1,675,500   $600,000  18       Contingency
allowance for Interior construction       $1,000,000   $1,000,000          a
.  Boiler System for HVAC and underfloor heat (add into contingency allowance) 
                    b.   Class I-2 construction (add into contingency
allowance)                        TOTAL CONSTRUCTION BUDGET       $19,284,325  
$18,208,825                                   Land Value (4 acres @ $200,000 per
acre)       $800,000   $800,000          TOTAL PROJECTED BUDGET      
$20,084,325   $19,008,825                                   Total Change Orders
1-9 approved as of 12-8-15            $4,382,340                             
     TOTAL WORK COMPLETED TO DATE 12-8-15 INCLUDES CHANGE ORDERS 1-9          
$23,371,165                                    Rent for Physician's office space
16,755 sq. ft. @ $21.50       $360,232.50/year                                 
     Rent for remainder of building 38,545 sq. ft. @ $39.38      
$1,517,902.10/year                                       Total building rent for
55,300 sq. ft.       $1,878,134.50/year     

 

TENANT: MARIETTA MEMORIAL HOSPITAL         Approved by:
[tv491622_ex10-4img11.jpg]          Title CEO         Date 4-22-16        
LANDLORD: Belpre IV, LLC         Approved by: [tv491622_ex10-4img10.jpg]       
  Title Member         Date 4-14-16  

 

6,000 completed -10.755 remaining for pain center clinic suite

 

ADDITIONAL CHANGE ORDERS NOT INCLUDED IN TOTAL COST:

 

1. ADDITIONAL LAND FRONT CORNER ENTRY

2. ADDITIONAL COST TO BUILD OUT PAIN CENTER CLINIC SUITE OVER AND ABOVE THE $100
SQ. FT. COST INCLUDED IN THE DEVELOPMEN BUDGET

 

   $23,371,165         X 10%    Rent for work completed to date  $2,337,117  
Per Year Effective 12-8-15  $194,760   Per Month

 



 

 

 

EXHIBIT B

 

DEVELOPMENT BUDGET FOR WORK COMPLETED AS OF 3-31-16

BELPRE EMERGENCY CARE/ENDOSCOPY CENTER

  

   Area - Sq. Ft.   Description  Sq. Ft. Cost   Total   work Completed
to Date 3-31-16  1   55,300   Shell and Core  $110.00   $6,083,000   $6,083,000 
2.   14,800   Emergency Room  $225.00   $3,330,000   $3,330,000  3.   1,180  
Laboratory  $215.00   $253,700   $253,700  4.   8,350   Endoscopy  $215.00  
$1,784,500   $1,784,500  5.   2,100   Time Share  $100.00   $210,000   $210,000 
6.   2,900   Building Support  $125.00   $188,500   $188,500  7.   8,353  
Public and Administration Areas  $125.00   $1,044,125   $1,044,125  8.       New
Radiographic Equipment Infrastructure       $200,000   $200,000  9.       New CT
Scanner Infrastructure       $200,000   $200,000  10   862   Information
Technology  $95.00   $124,000   $124,000  11   3,180   Canopies  $150.00  
$477,000   $477,000  12   4 acres   Site Work (4.0 AC), 176,000 sq. ft. parking,
access roads, paving, lighting, utilities, sidewalks  $6.00   $1,056,000  
$1,058,000  13       Foundation Reinforcement       $350,000   $350,000  14 
     Emergency back-up generator       $300,000   $300,000  15      
Professional design fees       $368,000   $368,000  16       Stair tower and
elevators       $640,000   $640,000  17   16,755   Shell space 1st and 2nd floor
- physician’s offices  $100.00   $1,675,500   $1,675,500  18       Contingency
allowance for interior construction       $1,000,000   $1,000,000          a.
Boiler System for HVAC and underfloor heat (add into contingency allowance) 
                      b. Class l-2 construction (add into contingency
allowance)       $19,284.325   $19,284,325          TOTAL CONSTRUCTION BUDGET 
                                               Land Value (4 acres @ $200,000
per acre)       $800,000   $800,000          TOTAL PROJECTED BUDGET     
$20,084,325   $20,084,325                                   Total Change Orders
1-10 approved as of 3-31-16            $4,662,113                              
     TOTAL WORK COMPLETED TO DATE 3-31-16 INCLUDES CHANGE ORDERS 1-10           
$24,746,438                                  Rent for Physician’s office space
16,755 sq. ft. @ $21.50      $360,232.50/year                                  
     Rent for remainder of building 38,545 sq. ft. @ $39,38     
$1,517,902.10/year                                        Total building rent
for 55,300 sq. ft.      $ 1,878,134.50/year     

 



TENANT: MARIETTA MEMORIAL HOSPITAL         Approved by:
[tv491622_ex10-4img11.jpg]          Title CEO         Date 4-22-16        
LANDLORD: Belpre IV, LLC         Approved by: [tv491622_ex10-4img10.jpg]       
  Title Member         Date 4-14-16  

 

   $24,746,438         X 10%    Rent for work completed to date  $2,474,644  
Per Year Effective 3-31-16  $206,220   Per Month

 



 

 

 

EXHIBIT C

 

BUILD OUT ITEMS FURNISHED AND INSTALLED BY TENANT (IF REQUIRED)

 

1. Appliances, equipment, and furniture     2. Telephone system and wiring    
3. Computer system and wiring     4. Communication system and wiring     5.
Security system and wiring     6. Exhaust systems and HVAC systems other than
standard HVAC requirements to heat and cool tenant's space     7. Special
plumbing and electrical requirements for diagnostic and medical equipment     8.
All miscellaneous medical equipment, wall attachments, wall guards, and bumpers
    9. Signage inside and outside     10. Landscaping

 

 

 

 

EXHIBIT D

 

[tv491622_ex10-4img02.jpg]

 



 

 

 

SECOND LEASE AMENDMENT

 

THIS SECOND LEASE AMENDMENT, Made and entered into effective the 1st day of
November, 2017, by and between Belpre IV, LLC, a West Virginia limited liability
company, (hereinafter “Landlord”) and Marietta Memorial Hospital, an Ohio non
profit corporation (hereinafter “Tenant”).

 

WHEREAS, the parties entered into an initial Lease of the Demised Premises
execute and acknowledged June 11, 2013 and an Amended Lease therefor dated April
14, 2016, and

 

WHEREAS, the parties wish to further amend the Amended Lease as herein provided;

 

NOW THEREFORE WITNESSETH: That for and in consideration of Five ($5.00) Dollars,
cash in hand paid, and other good and valuable consideration, including the
terms, conditions, mutual benefits and rental herein provided and provided in
the Amended Lease, and the payment and performance thereof, the sufficiency of
which is hereby acknowledged, the parties hereby agree that the Amended Lease is
further amended effective November 1, 2017 as follows:

 

1.       Section 1 of the Amended Lease is further amended to read as follows:

 

DEMISED PREMISES

 

Section 1: The Demised Premises consists of and are described as the gross
building area of 55,300 square feet, pursuant to the project design of Trinity
Health Group of the building (“Building”), located in the Health Bridge Medical
Park, with the mailing address of 799 Farson Street, Belpre, Ohio 45714,
together with the real estate upon which the Building parking lots, sidewalks
and heliport are located, all as shown on the plats and floor plans included in
the plans and specifications hereinafter described and those attached hereto as
Exhibit A, being a part of the same real estate conveyed to Landlord by Minnite
Family, LLC, a West Virginia limited liability company, by two (2) deeds as
follows: (i) dated July 3, 2013 and recorded in the Washington County, Ohio
Recorder’s Office in Official Record 548, at Page 2183, and (ii) dated November
26, 2014 and recorded in said Recorder’s Office in Official Record 574, at Page
937; and that certain tract of real estate containing 0.5794 acre as shown on
Exhibit 1 hereto, together with improvements thereon, conveyed to Landlord by
601 Plaza L.L.C., a West Virginia limited liability company, by deed dated
November 1, 2017 and to be recorded in said Recorder’s Office.

 



 

 

 

2.        Section 2 of the Amended Lease is further amended to read as follows:

 

USE OF PREMISES

 

Section 2: The Demised Premises shall be used and occupied by Tennant during the
term hereof, including any and all renewal terms, subject to the terms,
conditions and limitations herein contained, as a free standing out patient
health center, and for such uses reasonably related and incidental thereto,
including, but not limited to, emergency room facilities (“Emergency Room
Phase”), an endoscopy unit (“Endoscopy Phase”), shared services phase,
observation suite, building support, pain center, and heliport, together with a
maintenance building and equipment storage facility situate on the aforesaid
tract of real estate containing 0.5794 acre as shown on Exhibit 1 hereto.

 

3.        Commencing November 1, 2017, and for the remainder of the first five
(5) years of the initial term of this Lease, Base Rent shall be an annual amount
of $2,507,824.00 per year, payable in monthly installments of $208,985.33 each.
In all other respects, Section 4 of the Amended Lease shall remain in full force
and effect.

 

4.        The Amended Lease is further amended by the addition of Section 31
thereto to read as follows:

 

FURTHER AMENDMENT OF DEMISED PREMISES

 

Section 31: Notwithstanding any other provision of this Lease, there may be
deleted from the Demised Premises that certain tract of real estate containing
0.5128 acre as shown on Exhibit 1 hereto, comprising a part of the parking
facilities of Tenant as of the effective date of this Second Lease Amendment,
upon conveyance of such tract by Landlord, at Landlord’s sole discretion, free
and clear of the terms of this Lease, and without requirement of any consent or
further agreement of Tenant, to a party or parties related to Landlord,
including, but not limited to, Minnite Family, LLC or Belpre V, LLC, and written
notice thereof by Landlord to Tenant. Upon the making of such conveyance and
giving of such notice, said tract of 0.5128 acre shall be excluded from the
Demised Premises, but no further adjustment in the payment of Base Rent
hereunder shall be made on account of the exclusion of such tract of 0.5128 acre
from the Demised Premises.

 

2

 

 

5.        In all other respects, except as expressly amended hereby, the Amended
Lease and its terms and conditions shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Lease Amendment
effective the 1st day of November, 2017.

 

  LANDLORD: BELPRE IV, LLC           By: Minnite Family, LLC,       Its Sole
Member

 

  By: /s/ Pat Minnite, Jr.     Pat Minnite, Jr.   Its: Manager         By: /s/
Karmyn M. Conley     Karmyn M. Conley   Its: Manager         By: /s/ Pat
Minnite, III     Pat Minnite, III   Its: Manager         By: /s/ Jason R.
Minnite     Jason R. Minnite   Its: Manager

 

  TENANT: MARIETTA MEMORIAL HOSPITAL             By: /s/ Scott Cantley      
Scott Cantley     Its: President and CEO

 

3

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 30th day of November,
2017 by Pat Minnite, Jr., the Manager of Minnite Family, LLC, a West Virginia
limited liability company, on behalf of said limited liability company acting as
sole member of Belpre IV, LLC, a West Virginia limited liability company, on
behalf of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-4img01.jpg] /s/ Melinda
L. Lott   Notary Public  

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 30th day of November,
2017 by Karmyn M. Conley, the Manager of Minnite Family, LLC, a West Virginia
limited liability company, on behalf of said limited liability company acting as
sole member of Belpre IV, LLC, a West Virginia limited liability company, on
behalf of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-4img01.jpg] /s/ Melinda
L. Lott   Notary Public  

 

4

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 30th day of November,
2017 by Pat Minnite, III, the Manager of Minnite Family, LLC, a West Virginia
limited liability company, on behalf of said limited liability company acting as
sole member of Belpre IV, LLC, a West Virginia limited liability company, on
behalf of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-4img01.jpg] /s/ Melinda
L. Lott   Notary Public  

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 30th day of November,
2017 by Jason R. Minnite, the Manager of Minnite Family, LLC, a West Virginia
limited liability company, on behalf of said limited liability company acting as
sole member of Belpre IV, LLC, a West Virginia limited liability company, on
behalf of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-4img01.jpg] /s/ Melinda
L. Lott   Notary Public  

 

5

 

 

STATE OF OHIO

 

COUNTY OF WASHINGTON, TO WIT:

 

The foregoing instrument was acknowledged before me this 30th day of November,
2017, by Scott Cantley, President and CEO of Marietta Memorial Hospital, an Ohio
non profit corporation, on behalf of said corporation.

 



My commission expires: June 9, 2021           /s/ Deborah K. Beaver     Notary
Public           [tv491622_ex10-4img07.jpg]  

 

6

 

 

EXHIBIT I

[tv491622_ex10-4img08.jpg]

 

 

 